Exhibit 99.1 RAM Holdings Ltd. Announces Intent to Voluntarily Delist its Common Shares HAMILTON, Bermuda, April 24, 2009 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ: RAMR) (the Company) announced today that it has notified the Nasdaq Stock Market of its intent to voluntarily delist its common shares from the Nasdaq Global Market, and that the Company anticipates that its Board of Directors (the Board) will approve the deregistration of its common shares under the Securities Exchange Act of 1934, as amended (the Exchange Act), and suspension of its obligations to file reports with the Securities and Exchange Commission (SEC). The decision of the Board to delist was based on the consideration of numerous factors, including (1) the low trading volume in the common shares, (2) the low market capitalization of the common shares, (3) the limited analyst coverage of the common shares, and (4) the necessity of delisting as a preliminary step to deregistering the common shares under the Exchange Act and suspending the Companys obligation to file reports with the SEC, should the Board approve such deregistration and suspension. The Board made this determination after extensive deliberations, advice of the Companys financial and legal advisors and careful consideration of the advantages and disadvantages of no longer being a public company. The Company anticipates that it will file with the SEC a Form 25 relating to the delisting of its common shares on or about May 4, 2009, with the delisting of its common shares to be effective ten days thereafter.
